Case 18-13774-ref            Doc 739      Filed 04/16/19 Entered 04/16/19 12:21:28                        Desc Main
                                          Document      Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                          :        Chapter 7
                                                                :
WORLEY & OBETZ, INC., et al.,1                                  :        Case No. 18-13774 (REF)
                                                                :        (Jointly Administered)
                             Debtors.                           :
                                                                :

                  AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                             APRIL 18, 2019 AT 9:30 A.M.

MATTERS UNDER CERTIFICATION OF NO RESPONSE

         1.       Chapter 7 Trustee’s Motion for Order Authorizing and Establishing Procedures for
                  the Compromise and Settlement of De Minimis Claims [D.I. 705; Filed on March
                  25, 2019]

                  Objection Deadline: April 11, 2019 at 4:00 p.m.

                  Responses Received: None.

                  Related Documents:

                                    A.        Certification of No Response [Docket No. 738; Filed on
                                              April 16, 2019]

                                    B.        Proposed Order with related Docket No. 705

                  Status:                     Certification of No Response has been filed.


                                          Signature on following page.




1
  The Debtors is these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
& Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
(x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
18-13784-REF).

Active\93549000.v1-4/16/19
Case 18-13774-ref            Doc 739   Filed 04/16/19 Entered 04/16/19 12:21:28        Desc Main
                                       Document      Page 2 of 2

                                               Respectfully submitted,

                                               FOX ROTHSCHILD LLP

                                               By: /s/ Jesse M. Harris
                                               Jesse M. Harris, Esquire
                                               2000 Market Street, Twentieth Floor
                                               Philadelphia, PA 19103-3222
                                               Phone (215) 299-2000/Fax (215) 299-2150

Dated: April 16, 2019                          Counsel for Christine C. Shubert,
                                               Chapter 7 Trustee for the Debtors Estates




                                                  2
Active\93549000.v1-4/16/19
